Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/14/2020.   
Claims 1-8 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, in the markup portion below, it is vague and indefinite which element is disposed as claimed.  It is recommended elaborating the claim, use of comma, etc. 

    PNG
    media_image1.png
    198
    611
    media_image1.png
    Greyscale

Examiner’s best guess are; 
 (1) and a motor power supply output portion 
and (a certain element, one of elements referred before) is disposed on an outward side of the motor in a radial direction in a posture in which any one surface of a first surface 
and a second surface of the control board lies in the axial direction;
Literally, it could be below (2) due to usage of comma, but not clear with respect to specification.  
(2) and a motor power supply output portion [[and is]] (deleted) disposed on an outward side of the motor in a radial direction in a posture in which any one surface of a first surface  
and a second surface of the control board lies in the axial direction; 
Claim 5 recites “the wiring holder holds each of the plurality of power supply input wirings and each of the plurality of sensor wirings in a bundle on the other side in the axial direction in the same direction as the plurality of connection portions of the power supply input portion.”
See underlined “in a bundle”.  It is vague and indefinite.  Is it “each of wiring in the plurality of power supply input wirings and each of the plurality of sensor wirings” is in a 
Claim 7 recites “the wiring holder holds the plurality of sensor wirings on one side in the axial direction in a thickness direction of the control board”.  In the applicant’s disclosure, the control board is oriented in the axial direction.  Hence, said a thickness direction of the control board is vague and indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over FURUKAWA et al (US 20150008803 A1).  

a pump [0027];
a motor (1, Figs. 1-3) to drive the pump;
a control board (27) [0029, 0037, 0040] including a drive circuit to control driving the motor; and
a connector (273) to which an external power supply is connected; wherein
the motor includes a main body including a rotor and a stator, and a motor shaft (Fig. 3);
one side of the motor shaft (31) in an axial direction protrudes from one side of the main body in the axial direction (Fig. 3) and is connected to the pump (obvious matter);
the main body includes a rotation angle sensor (271, Fig. 3) to detect a rotation angle of the rotor (intended use, but it is obviously described);
the control board includes a sensor connection portion electrically connected to the rotation angle sensor (obvious matter), a power supply input portion (per 273), and a motor power supply output portion (obvious matter) and (see 112 rejection) is disposed on an outward side of the motor in a radial direction in a posture in which any one surface of a first surface and a second surface of the control board lies in the axial direction (for purpose of examination, see motor coil wire goes through 277, Fig. 4); 
the rotation angle sensor (271) is disposed on the other side of the control board in the axial direction (Figs. 2-4, 8-11);
the power supply input portion (per 273) is disposed in an end portion of the control board on the other side in the axial direction (Figs. 2, 4);

the wiring assembly includes a power supply input wiring connecting a terminal of the connector (i.e., tip end portion of the 273) and the power supply input portion (273) on the control board to each other, 
a sensor wiring connecting the rotation angle sensor and the sensor connection portion on the control board to each other, and a wiring holder molded into a predetermined shape and holding the power supply input wiring and the sensor wiring.  It is well-known in the art that the circuit board is a printed or wired circuit board (official notice), and it is obvious the circuit board having a power supply input wiring and a sensor wiring, and base of the circuit board is considered as a wiring holder.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to configure as claimed for operation of the motor for pump.  Note that “oil” in the preamble is treated as effect of preamble, i.e., intended use.  

As for claim 2, per one interpretation, FURUKAWA teaches the electric oil pump according to claim 1, wherein
the rotation angle sensor (271) includes a sensor substrate (the circuit board) in which an electronic component (on the other surface) is mounted; and

As for claim 3, FURUKAWA teaches the electric oil pump according to claim 2, wherein the control board includes a board and electronic components mounted on the board; the sensor wiring and the power supply input wiring include metal plates (printed pattern); and the connector (273) is held by the power supply input wiring.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over FURUKAWA in view of Kanazawa et al (US 20150216083 A1).  
In this section, said “a sensor substrate” in claim 2 is interpreted as a distinct element from a control board defined in claim 1.  
As for claim 2, per another interpretation, FURUKAWA teaches the electric oil pump according to claim 1, 
wherein Kanazawa discloses a variation (e.g., Figs. 1, 8) such that a control board (308) and a sensor substrate (311) [0053, 0067], the rotation angle sensor (271) includes a sensor substrate (311) in which an electronic component (on a surface) is mounted; and the sensor substrate is disposed in an end portion of the main body on the other side in the axial direction in a posture in which any one surface of both surfaces of the sensor substrate lies in the radial direction (consider together with FURUKAWA Figs. 3-4, 8-11).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for easily connected terminals. 

As for claim 4, FURUKAWA as combined teaches the electric oil pump according to claim 3, wherein FURUKAWA teaches the connector includes a plurality of terminals independent from each other (as shown by figures);
the power supply input portion on the control board includes a plurality of connection portions independently electrically connected to each of the plurality of terminals (obvious as power needs at least two ports);
Kanazawa discloses the sensor substrate (311) includes a plurality of sensor terminals (obvious as magnetic sensor, e.g., Hall sensor, needs at least two ports) electrically connected to the control board;
the sensor connection portion on the control board includes a plurality of connection portions electrically connected to the plurality of respective sensor terminals of the sensor substrate (obvious matter);
the wiring assembly includes a plurality of power supply input wirings respectively connecting the plurality of connection portions in the power supply input portion on the control board and the plurality of terminals of the connector to each other, and a plurality of sensor wirings respectively connecting the plurality of sensor terminals of the sensor substrate and the plurality of connection portions in the sensor connection portion on the control board to each other (obvious matter, refer claim 1 description); and


As for claim 5, FURUKAWA as combined teaches the electric oil pump according to claim 4, wherein
each of the plurality of connection portions in the power supply input portion is disposed on the control board positioned in a direction along a board surface of the control board;
the plurality of terminals of the connector are disposed in the same direction as the plurality of connection portions of the power supply input portion;
each of the plurality of sensor terminals of the sensor substrate is disposed in the sensor substrate in the same direction as the plurality of connection portions of the power supply input portion; and
the wiring holder holds each of the plurality of power supply input wirings and each of the plurality of sensor wirings in a bundle on the other side in the axial direction in the same direction as the plurality of connection portions of the power supply input portion (refer description of claims 1-4).

As for claim 6, FURUKAWA as combined teaches the electric oil pump according to claim 5, wherein
the motor power supply output portion includes a plurality of individual output portions outputting power supplies having phases different from each other (three-phase, [0037, 0086]);


As for claim 7, FURUKAWA as combined teaches the electric oil pump according to claim 6, wherein
each of the plurality of connection portions in the sensor connection portion on the control board is disposed on the control board and arranged in the axial direction; and
the wiring holder holds the plurality of sensor wirings on one side in the axial direction in a thickness direction of the control board.  Refer 112 rejection for interpretation and examiner’s descriptions in claims 1-6.  
As for claim 8, FURUKAWA as combined teaches the electric oil pump according to claim 7, wherein
an electronic component of the electronic components mounted on the control board having a largest size in a board thickness direction of the control board is mounted on the first surface of the control board (see Fig. 11 of FURUKAWA);

one side of the wiring holder in the axial direction is disposed between the first surface and the motor in the radial direction (refer Fig. 11 of Kanazawa).

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Regard support of official notice in claim 1, see Kanazawa et al (US 20150216083 A1).  
Regard support of official notice in claim 6, see Tasch et al (US 6664698 B1) at Fig. 3 and Weber et al (US 6577029 B1) at Fig. 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834